Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Drawings
As per the election of 5/2/22, Figs 8-21 must be cancelled from the drawings.

Specification
As per the aforementioned election of figs. 1-7, the figure descriptions for figs 8-21 have been cancelled from the specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURPHY whose telephone number is (571)272-6030.  The examiner can normally be reached on Monday-Friday 10:30-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Austin Murphy/
Primary Examiner
Art Unit 2917